DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20 – 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  There is a lack of antecedent basis for “the” polyol set forth in Claims 20 and 21.  For the purposes of further examination, this phrase will be interpreted as referring to the at least one polyol.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 39 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to include all the limitations of the claim upon which it depends.  Claim 39 sets forth embodiments in which cyclopentane is provided in an amount of about 15.1 to about 15.2 weight percent and in an amount of about 13.5 to about 13.6 weight percent.  However, Claim 39 depends on Claim 37, which sets forth the amount of cyclopentane is a maximum of about 13.5 weight percent.  The aforementioned amounts of cyclopentane in Claim 37 are then outside the range set forth in Claim 37.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013/081809 to Loh et al.
Regarding Claim 1.  Loh et al. teaches a process of forming a foam comprising reacting a foam-forming/foamable composition, which is also known as a B-side composition, under conditions effective to form a foam (Page 3, Lines 25 – 32; and Page 10, Lines 3 – 7).  In Example 9, the B-side composition can be calculated to be roughly 134.875 parts by weight, by summing all ingredients other than the isocyanate (PAPI 27) in Table 9.1.  The B-side composition comprises 9.3 parts by weight Z-1,1,1,4,4,4-hexafluoro-2-butene (HFO-336mzz-E) and 14.0 parts by weight cyclopentane (see Example 9 on Pages 27 – 28).  HFO-336mzz-E can then be calculated comprise roughly 6.9 weight percent of the foamable/B-side composition and cyclopentane roughly 10.4 weight percent of the foamable composition.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 7, 11, 12, 14 – 17, 19, 20, 23 – 31, 37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over as WO 2014/137969 to Van Der Puy et al. or, alternatively, WO 2014/137969 to Van Der Puy et in view of WO 2013/081809 to Loh et al.
Regarding Claims 3, 6, 7, 11, 12, and 19.  Van Der Puy et al. teaches a process of forming a foam comprising reacting a polyol premix/foamable composition comprising one or more polyols and a blowing agent component under conditions effective to form a foam.  The blowing agent component comprises 1,1,1,4,4,4-hexafluoro-2-butene (1336mzz), which may correspond to the trans isomer form (E--CF3CH=CHCF3) (Page 6, Lines 1 - 15).  The blowing agent component also further comprise an optional co-blowing agent, such as cyclopentane (Page 6, Lines 22 – 23; Page 7, Lines 18 – 20).
The blowing agent component is present in the polyol premix/foamable composition in an amount of more preferably about 5 to about 25 weight percent.  When 1336mzz and the co-blowing agent are used, 1336mzz is present in the blowing agent component in an amount of more preferably about 10 to about 70 weight percent.  The optional co-blowing agent, e.g. cyclopentane, is present in the blowing agent component in an amount of more preferably about 90 to about 30 weight percent.  Using these amounts, 1336mzz can be calculated to be present in the polyol premix/foamable composition in an amount of more preferably 0.5 to 17.5 weight percent.  The optional co-blowing agent, e.g. cyclopentane, can be calculated to be present in the polyol premix/foamable composition in an amount of more preferably 1.5 to 22.5 weight percent.  
With respect to the amount of cyclopentane, it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05)
Alternatively, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants' claims patentable in the absence of unexpected results.  In re Aller, 220 F.2d 454, 105, 105 USPQ 233 (CCPA 1955) (MPEP 2144.05) Secondary reference Loh et al. teaches the concept of combining cyclopentane with 1336mzz to provide for a foam of lower k-factor (Page 7, Lines 13 – 22).  Van Der Puy et al. and Loh et al. are analogous art as they are from the same field of endeavor, namely polyurethane and polyisocyanurate foams prepared with 1336mzz as a blowing agent.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to optimize the amount of cyclopentane used in the blowing agent component of Van Der Puy et al.  The motivation would have been that Loh et al. teaches the combination of cyclopentane and 1336mzz provides a lower k-factor foam than when either compound is used alone (Page 7, Lines 13 – 22).  Optimizing the relative amounts thereof could provide a foam with a desirably low k-factor, which is correlated with improved insulation properties.  Notably, this also appears the motivation for the selection of suitable amounts of 1336mzz and cyclopentane in the instant application (see, for example, Paragraphs 0234 and 0252 – 0254 of the PG-PUB of the instant application).  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good.   In re Boesch and Slaney, 617 F.2d 272, 205, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05)  
Regarding Claims 14 – 17.  Van Der Puy et al. teaches the process of Claim 3 but is silent regarding the cream time, gel time, rise time, and tack time of the foam produced.  Consequently, the Office recognizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, Van Der Puy et al., or Van Der Puy et al. when modified in the manner proposed above, teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties - i.e. a foam with cream time, gel time, rise time, and tack time values in the instantly claimed ranges - would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  
Regarding Claim 20.  Van Der Puy et al. teaches the process of Claim 3 wherein the one or more polyols may be an aromatic polyester polyol (Page 8, Lines 1 – 5).
Regarding Claim 23.  Van Der Puy et al. teaches the process of Claim 3 wherein the polyol premix/foamable composition further comprises a catalyst (Page 6, Lines 2 – 4).
Regarding Claim 24.  Van Der Puy et al. teaches the process of Claim 23 wherein the polyol premix/foamable composition comprises an amine catalyst, as well as an inorgano- or organo-metallic catalyst (Page 10, Lines 18 – 20).
Regarding Claim 25.  Van Der Puy et al. teaches the process of Claim 3 wherein the polyol premix/foamable composition further comprises a surfactant (Page 6, Lines 2 – 4).
Regarding Claim 26.  Van Der Puy et al. teaches the process of Claim 25 wherein the polyol premix/foamable composition comprises a silicone surfactant (Page 8, Lines 14 – 15).
Regarding Claim 27.  Van Der Puy et al. teaches the process of Claim 3 wherein the polyol premix/foamable composition further comprises water (Page 7, Lines 18 - 20).
Regarding Claims 28 and 29.  Van Der Puy et al. teaches the process of Claim 3 wherein the polyol premix/foamable composition further comprises a flame retardant, such as tris(2-chloropropyl)phosphate (Page 14, Lines 3 - 6).
Regarding Claims 30 and 31.  Van Der Puy et al. teaches the process of Claim 3 wherein the polyol premix/foamable composition optionally further comprises calcium silicate (Page 14, Lines 17 – 21), i.e. embodiments in which calcium silicate is and is not provided in the foamable composition during the process are envisioned by the reference.  Calcium silicate is set forth as a nucleating agent in Paragraph 0164 of the instant application.
Regarding Claim 37.  Van Der Puy et al. teaches the process of Claim 3 in which the polyol premix/foamable composition comprises -E----CF3CH=CHCF3 and cyclopentane in the amounts discussed in the rejection of Claim 3 above.  The polyol premix/foamable composition also further comprises one or more polyols, a catalyst, a surfactant, water, at least one flame retardant, and a filler such as calcium silicate (Page 6, Lines 1 – 15; Page 7, Lines 18 – 20; and Page 14, Lines 3 – 6 and Lines 17 – 21). Calcium silicate is set forth as a nucleating agent in Paragraph 0164 of the instant application.
Regarding Claim 40.  Van Der Puy et al. teaches a foam prepared according to the process of Claim 3 (Page 6, Lines 1 - 15).

Claims 21, 36, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over as WO 2014/137969 to Van Der Puy et al. in view of WO 2013/081809 to Loh et al., as applied to Claims 3, 19, 20, and 37 above.
Regarding Claim 21.  Van Der Puy et al. teaches the process of Claim 20 wherein the one or more polyols may be an aromatic polyester polyol (Page 8, Lines 1 – 5) but does not expressly teach a suitable hydroxyl number for the polyester polyol.  However, Loh et al. teaches preparing the disclosed foams with polyester polyols having, more typically, equivalent weights in the range of about 90 to about 270 (Page 9, Lines 1 – 7).  Polyester polyols having equivalent weights in this range can be calculated to have hydroxyl numbers of roughly about 208 to 600 mgKOH/g.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide a polyester polyol with an equivalent weight as taught by Loh et al. as the polyester polyol of Van Der Puy et al.  The motivation would have been that it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Loh et al. shows that this is a suitable equivalent weight for polyester polyols used in the preparation of polyurethane and polyisocyanurate foams.
Regarding Claims 36 and 39.  Van Der Puy et al. teaches the process of Claims 3 and 37 in which 1336mzz can be calculated to be present in the polyol premix/foamable composition in an amount of more preferably 0.5 to 17.5 weight percent.  The optional co-blowing agent, e.g. cyclopentane, can be calculated to be present in the polyol premix/foamable composition in an amount of more preferably 1.5 to 22.5 weight percent (see rejection of Claim 3 above).
With respect to the amounts of 1336mzz(E) and cyclopentane, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicants' claims patentable in the absence of unexpected results.  In re Aller, 220 F.2d 454, 105, 105 USPQ 233 (CCPA 1955) (MPEP 2144.05) Secondary reference Loh et al. teaches the concept of combining cyclopentane with 1336mzz to provide for a foam of lower k-factor (Page 7, Lines 13 – 22).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to optimize the amount of cyclopentane and 1336mzz used in the blowing agent component of Van Der Puy et al.  The motivation would have been that Loh et al. teaches the combination of cyclopentane and 1336mzz provides a lower k-factor foam than when either compound is used alone (Page 7, Lines 13 – 22).  Optimizing the relative amounts thereof could provide a foam with a desirably low k-factor, which is correlated with improved insulation properties.  Notably, this also appears the motivation for the selection of suitable amounts of 1336mzz and cyclopentane in the instant application (see, for example, Paragraphs 0234 and 0252 – 0254 of the PG-PUB of the instant application).  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good. In re Boesch and Slaney, 617 F.2d 272, 205, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05)  

Response to Arguments
Applicant's arguments filed May 23, 2022 have been fully considered but they are not persuasive because:
A) Applicant argues the amendments to Claims 20 and 21 overcomes the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  Applicant also argues the amendment to Claim 39 overcomes the rejection under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph.  However, the Office respectfully submits that no amendments to the claims were made in the concurrently filed claim set.  The corresponding rejections under 35 U.S.C. 112 have consequently been maintained.
B) With respect to the rejection of Claim 1 under 35 U.S.C. 102(a)(1), applicant argues that Loh et al. taches the cis (Z) isomer of CF3CH=CHCF3.  Applicant points out the claims recite the trans (E) isomer of CF3CH=CHCF3.  However, Claim 1 actually recites “i) about 3.0 to about 15.0 weight percent of a compound selected from E-CF3CH=CHCF3 (HFO-1366mzz-E), Z-CF3CH=CHCF3 (HFO-1366mzz-Z), and E-CHCl=CHCF3 (HCFO-1233zd-E)” [emphasis added].  Thus, limitation i) in Claim 1 is suitably met by the disclosure of the (Z) isomer of CF3CH=CHCF3 in Example 9 of Loh et al.  Applicant’s arguments with respect to the interchangeability of the (Z) and (E) isomers of 1336mzz are accordingly unpersuasive, as it unnecessary to substitute the (Z) isomer with the (E) isomer in Loh et al. to arrive at the claimed invention.
C) Applicant argues that nothing in Van Der Puy et al. suggests the use of trans-1336mzzm (E-1336mzzm) alone would provide any benefit.  However, as noted by applicant, Van Der Puy et al. defines 1336mzzm to be inclusive of embodiments in which 1336mzzm corresponds to the trans (E) isomer.  It has been held that prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed. (MPEP 2143(I))  Thus, that Van Der Puy et al. discloses other blends of 1336mzzm, does not negate the fact that the reference expressly discloses an embodiment in which 1336mzzm corresponds to the trans (E) isomer.  
D) Applicant also argues that, if one of ordinary skill in the art were to combine Van Der Puy et al. with Loh et al., they would select cis-1336mzzm (Z-1336mzz).  However, Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/137969 to Van Der Puy et al. or, alternatively, WO 2014/137969 to Van Der Puy et in view of WO 2013/081809 to Loh et al.  Nonetheless, in either instance, Van Der Puy et al. is relied upon to teach cis-1336mzzm (Z-1336mzz).  Loh et al. is only relied upon in the second, alternative rejection to teach the concept of combining cyclopentane with a 1336mzz blowing agent to provide a foam of lower k-factor.  
E) Applicant argues that Tables 21 to 23 show the combination of E-1336mzzm with cyclopentane show an unexpected improvement in reduction of k-factor.  “It is well established that the objective evidence of nonobviousness must be commensurate in scope with the claims.”  In re Lindner, 457 F.2d 506, 508 (CCPA 1972).  
The showing in Tables 21 to 23 is not commensurate with the broad scope of the claims on appeal.  Independent claim 3 sets forth a process of forming a foam comprising reacting or extruding a foamable composition comprising a certain weight range of E-CF3CH=CHCF3 and a certain weight range of cyclopentane, wherein the foamable composition further comprises one or more additional components selected from a Markush group.  Each of these genuses of compounds and their associated ranges are broad vis-à-vis the example compositions relied upon here.  For instance, the foams in the Specification are isocyanate-based foams prepared from a limited number of formulations, whereas the foam of Claim 3 is inclusive of any type of foam and places no requirement on the ingredients and relative amounts thereof so long as the claim provisos are met.  The cited data does not then provide adequate basis for reasonably concluding that the great number and variety of compositions included by the claims would all achieve the alleged unexpected results.
F) In response to applicant's argument that Van Der Puy et al. does not expressly teach the features set forth in Claims 14 – 17, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Van Der Puy et al., or Van Der Puy et al. when modified in the manner proposed in the rejection above, teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties - i.e. a foam with cream time, gel time, rise time, and tack time values in the instantly claimed ranges - would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  
G) Applicant’s arguments that the various dependent claims are unpatentable because they contain the subject matter of Claim 3 are not persuasive, as the Office maintains the position that Claim 3 is rendered obvious by Van Der Puy et al. for the reasons detailed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764